Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 5-6, 8, 10-11, 13-14, 16-17, 19-20, 25, 27-29, 32, and 38 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4, 5-6, 8, 10-11, 13-14, 16-17, 19-20, 25, 27-29, 32, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks, filed 09/24/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 5-6, 8, 10-11, 13-14, 16-17, 19-20, 25, 27-29, 32, and 38 under 35 U.S.C. 103 as being unpatentable over Terrett et al. (US2018/0325955A1), in view Kochenderfer et al. (WO2015/187528A1), Eyquem et al. (2017, Nature. 2017 March 02; 543(7643): 113–117), Meissner et al. (US2016/0348073A1), Mollanoori et al. (Human Immunology 79 (2018) 876–882), further in view of Wiezorek (WO2019/079564A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5-6, 8, 10-11, 13-14, 16-17, 19-20, 25, 27-29, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyquem et al. (2017, Nature. 2017 March 02; 543(7643): 113–117) in view of Blein et al. (US2010/0215651A1), Kochenderfer et al. (WO2015/187528A1), Meissner et al. (US2016/0348073A1), Wiezorek (WO2019/079564A1), and Francois (US20170246298A1).
Instant claim 1 is drawn to a method for treating a B-cell malignancy in a human patient, the method comprising: (i) subjecting a human patient having a B-cell malignancy to a lymphodepletion treatment; and (ii) administering to the human patient a population of genetically engineered T cells after step (i), wherein the  and wherein the population of genetically engineered T cells is allogeneic to the human patient.
Regarding claim 1, Eyquem et al. describe the use of CARs targeting CD19 for the treatment of patients with chemorefractory or relapsed B-cell malignancies (See Abstract). Eyquem et al. teach the design of genetically modified T-cells comprising an anti-CD19 CAR inserted into the TRAC locus.  Eyquem et al. also teach the design of CAR constructs that target the B2M locus.  Specifically, Eyquem et al. describes the genetic modification of human T cells by disrupting the TRAC or B2M gene using the CRISPR/Cas9 gene editing system, wherein an anti-CD19 CAR is inserted into exon 1 of the TRAC locus, or in the B2M exon 1 locus (See Extended Data Figures 8(a) through 8(d)).  Figure 8(b) of Eyquem et al. shows the integration of the CD19 CAR under the control of exogenous promoters: the long version of human EF1α, the enhancer sequence from the gamma retrovirus used in Figs 1, 2 (Mo-MLV LTR here called LTR) or the phosphoglycerate kinase (PGK) promoter.  See a.so page 3, which recites the following:
“[T]o further define the importance of CAR expression levels, we generated T cells that expressed CAR from different genomic loci and promoters. To examine the specific contribution of the TRAC locus and its promoter, we designed a further seven constructs targeting the 1928z CAR to the TRAC or the β2-microglobulin (B2M) locus (MHC-I-related gene known to be expressed in all T cells), using either endogenous or exogenous promoters (Fig. 3a, b, Extended Data Fig. 8a–e). We successfully engineered CAR T cells at both loci, achieving homogenous CAR expression with mean levels ranging from seven times lower (B2M-PGK100) to more than double (TRAC-EF1α) that of TRAC-CAR endogenous promoter (Fig. 3c–e, Extended Data Fig. 8).”
Regarding claims 27 and 32, Eyquem et al. teach wherein at least 70% of the T cells in the population do not express a detectable level of TCR surface protein, and wherein at least 30% of the engineered cells express a detectable level of the CAR inserted in the TRAC locus, see Figures 1(d) through 1(g).
Eyquem et al. does not teach genetically engineered T cells comprising a disruption in both the B2M and TRAC loci, and wherein the anti-CD19 CAR is inserted in the disrupted TRAC locus.  Additionally, these references do not disclose the precise nucleic acid sequences and/or amino acid sequences described in the instant claims.  Eyquem et al. also does not describe the lymphodepletion treatment step recited in claim 1.
Blein et al. (US2010/0215651A1) describe scFv-targeting CD19.  Specifically, Blein et al. describe SEQ ID NO: 1 and 2, which correspond to SEQ ID NO: 51 and 52 respectively.  
Kochenderfer (WO2015/187528A1) describes the treatment of a B-cell malignancy with CART19 cells, i.e. engineered T-cells that comprise a nucleic acid coding for a chimeric antigen receptor (CAR) that binds CD19.  SEQ ID NO: 6 of this reference is 100% identical to SEQ ID NO: 40 of the instant invention. (Claim 25)
Meissner et al. (US2016/0348073A1) discloses modified primary human T cells, wherein the T cells comprise a modification of the TCR and B2M loci.  In one embodiment, Meissner et al. teach wherein the modification is made via the use of the Crispr/Cas system, and wherein the gRNA comprises a sequence that is 100% identical to SEQ ID NO: 26
Meissner et al. also provide a plurality of gRNA sequences targeting CTLA4, PD1, TCRA, TCRB, and B2M, see the numerous gRNA sequences described in Figures 4-10.  Meissner et al. also teach the following: ¶ [0083] “[I]n particular, work described herein demonstrates the feasibility of generating off-the-shelf universal CAR T cells from allogeneic healthy donors that can be administered to any patient without the risk of immune rejection or graft versus host disease (GvHD) and which are not prone to T cell inhibition. Moreover, the work described herein demonstrates that it is feasible to develop CRISPR guide sequences (gRNAs) that efficiently target the endogenous TCR, as well as critical checkpoint regulators of T cell activity. Work described herein provides gRNAs designed and tested to: (1) prevent autoreactivity by targeting the genes encoding the TCR alpha and beta chains; (2) break down the allobarrier by targeting the TCR and B2M genes; and/or (3) overcome autoreactivity by targeting the checkpoint inhibitors PD-1 and CTLA4.”
Wiezorek describes the treatment of relapsed or refractory diffuse large B-cell lymphoma (DLBCL), primary mediastinal large B-cell lymphoma, high grade B-cell lymphoma, or DLBCL arising from follicular lymphoma after two or more lines of systemic therapy in a patient.  The method comprises: performing a lymphodepletion (§154) and administering 1x106 -1x108 CAR-positive autologous viable T cells CD19-directed comprising an anti-CD19 single chain variable fragment (scFv) linked to CD28 and CD3-zeta co-stimulatory domains.  See the following ¶, reads on the claimed invention with respect to the lymphodepletion treatment described in claims 1-2, 4-6, 8, 10-11, 13-14, 16-17, 20, and 32:

    PNG
    media_image1.png
    165
    538
    media_image1.png
    Greyscale

Additionally, regarding claims 10-11, Wiezorek et al. teach methods of monitoring the patient, see ¶‘s [0026]-[0028]:
	“[I]n some embodiments, the adverse reaction is cytokine release syndrome (CRS). In some embodiments, the monitoring for signs and symptoms of cytokine release syndrome (CRS) is at least daily for about 7 days following infusion. In some embodiments, the monitoring for signs and symptoms of cytokine release syndrome (CRS) is at least daily for about 8 days, about 9 days, or about 10 days following infusion. In some embodiments, the monitoring for signs and symptoms of cytokine release syndrome (CRS) is at least daily for about 10 days following infusion. In some embodiments, the monitoring for signs and symptoms of cytokine release syndrome (CRS) is for about 4 weeks following infusion.
	In some embodiments, the adverse reaction is neurologic toxicity.
	In some embodiments, the monitoring for signs and symptoms of neurologic toxicity up to about 8 weeks following infusion.”
It would have been obvious to the person of ordinary skill in the art to treat a B-cell malignancy in a human patient comprising the administration of the use of CAR T-cells targeting CD19 in combination with a lymphodepletion treatment described in the instant invention by combining the teachings of the cited references.  One of ordinary skill in the art would have been motivated to (1) substitute the known chimeric antigen receptor targeting CD19 described in 
Furthermore, the person of ordinary skill in the art would have been motivated to combine the lymphodepletion treatment described in Wiezorek with the immunotherapy taught by, Eyquem, Blein et al., Kochenderfer et al., and Meissner et al. One of ordinary skill in the art would have been motivated because the lymphodepletion step would further remove those T cells having an intact TCR or B2M locus, which would contribute to rejection of genetically modified allogeneic T cells.  Combining a lymphodepletion treatment step prior to administration of the anti-CD19 CAR treatment step would increase the efficacy of the treatment, and further reduce the rejection of the infused engineered T cell population.
Regarding claims 17 and 19, the references cited above provide clear suggestion and motivation for the skilled artisan to design a method for treating cancer comprising the administration of a lymphodepletion step prior to administration of CAR therapy.  However, the cited references do not specifically teach combination with anthracycline and anti-CD20 antibody.  It would have been obvious to a person of ordinary skill in the art to have further combined the cited references in the design of a method for treating cancer as set forth in claim 1, and further to include anthracycline and anti-CD20 antibodies.  One of ordinary skill in the art seeking to increase the efficacy of a cancer treatment would have been motivated to include the addition of other therapies, in an effort to overcome any other factors that may interfere with the effectiveness of the immunotherapy (e.g. “overcome autoreactivity by targeting the checkpoint inhibitors,” Meissner et al., above). Francois et al. describes a plurality of anti-cancer therapies, including treatment with anthracyclines, anti-CD20 (e.g. rituximab, ofatumumab, and tositumomab), anti-CD19 (e.g., blinatumomab) and others (See paragraph [0395]).
Regarding claims 28-29, these claims recite the nucleotide sequence of the disrupted TRAC gene or the disrupted B2M genes.  Although the cited references do not teach the precise sequences in these claims, Eyquem et al. teaches gRNA targeting these loci, and Meissner et al. describe a plurality of gRNA sequences used with Cpf1 to disrupt the TRAC and B2M genes.  Absent evidence to the contrary, since the prior art describes a plurality of available CRISPR target sequences and have designed gRNA sequences to target both the TRAC and B2M genes, identifying the specific sequences claimed by Applicant would have been routine for a person of ordinary skill in the art familiar with the CRISPR/Cas9 system. As per MPEP 2112.01, “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case .

Double Patenting
The rejection of claims 1-2, 4, 5-6, 8, 10-11, 13-14, 16-17, 19-20, 25, 27-29, 32, and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10736919 B2, claims 1-13 of US Patent No. 11013767, claims 1-7 of US Patent No. 10857184. In view of Mollanoori et al. (Human Immunology 79 (2018) 876–882), further in view of Wiezorek (WO2019/079564A1), is withdrawn in response to Applicant’s filing of a Terminal Disclaimer over US Patents 10736919, 10857184, and 11013767.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699